Citation Nr: 0632474	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  99-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1973 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded the claim in November 2000, 
October 2003, and more recently in December 2005, for further 
development and consideration.  In June 2006, the Appeals 
Management Center (AMC), which developed the evidence in lieu 
of the RO, issued a supplemental statement of the case (SSOC) 
continuing to deny the claim.


FINDING OF FACT

The most credible probative evidence of record indicates the 
veteran does not meet the criteria for a diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran does not currently have PTSD as a result of his 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in July 
2001, December 2005, and January 2006.  The letters apprised 
him of the type of evidence needed to support his claim that 
was not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notices to the veteran did not cite 
the laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  This notice was 
provided in the June 2006 SSOC.  But regardless of the 
adequacy or timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  But 
in this particular case at hand the VCAA was enacted after 
the RO's initial adjudication of the veteran's claim in April 
1998.  So obviously the RO could not comply with this 
requirement.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claim.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); see also Pickett v. Nicholson, 
2006 WL 2589417 at *5-6 (Sept. 11, 2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).   

Here, the VCAA notices provided the veteran with ample 
opportunity to respond before the June 2006 SSOC, wherein the 
AMC readjudicated his claim based on the additional evidence 
that had been obtained since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
He did not respond to the most recent January 2006 VCAA 
letter, and has not otherwise indicated he has any additional 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini II, 18 Vet. App. at 122-24, and Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Pickett v. 
Nicholson, 2006 WL 2589417 at *5-6.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his military personnel 
records, and his VA outpatient treatment (VAOPT) records.  
Private medical records have also been received.  In 
addition, VA examinations were scheduled in August 2002 and 
February 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In May 1999, in support of his claim, he 
provided oral testimony before a hearing officer at the RO.  
In August 2000, he withdrew his request for a hearing before 
a Veterans Law Judge (VLJ) of the Board (see his August 2000 
statement).  38 C.F.R. § 20.704(e).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or an injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV) and be supported by findings on examination), 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain other objective information that corroborates his 
testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran claims he has PTSD as a result of several 
traumatic events he experienced during his military service.  
He alleges he was involved in "Operation Orphan Airlift" in 
April 1975.  He also said he was on funeral detail for 
several months, assembled nuclear weapons that killed people, 
saw a Turkish soldier who was hanged and later beheaded, and 
saw the bodies of Vietnamese civilians in 1975.  (See his 
December 1997 letter, a September 1997 VAOPT record, the 
April 1998 PTSD Questionnaire, his October 1998 
notice of disagreement, and his April 1999 letter). 

As an initial matter, the Board notes there is no objective 
evidence the veteran  
"engaged with in combat with the enemy."  His military 
personnel records indicate he had foreign service in Germany 
and Turkey during the Vietnam Era, but not in the Republic of 
Vietnam, itself.  So there must be credible evidence 
verifying his stressors in service actually occurred.  See 38 
C.F.R. § 3.304(d); Zarycki, 6 Vet. App. at 98.  

The veteran claims he had temporary duty in Vietnam for 
several weeks during Operation Orphan Airlift, but there is 
no evidence in his personnel records verifying this.  A June 
1999 statement from his supervising commander, Major Stewart, 
Jr., confirms the veteran was stationed at the Presidio of 
San Francisco and had a detail with Operation Orphanage 
Airlift.  Based on this evidence, and as noted in the AMC's 
February 2005 development memorandum, it is likely that the 
veteran participated in Operation Orphanage Airlift 
(sometimes referred to as Operation Babylift).  It is not 
clear, however, what his exact role was in this effort - 
whether he went to Vietnam or simply helped process the 
orphans at the Presidio.  With regard to the other alleged 
stressors in service, the U.S. Army and Joint Services 
(JSRRC) (formerly known as the Center for Unit Records 
Research (CURR)) was unable to verify these incidents (see an 
October 2002 letter from JSRRC.)  His descriptions of these 
incidents were too vague to enable JSRRC to research them; 
plus, this type of anecdotal incident is usually 
unverifiable.

The veteran's SMRs are unremarkable for any diagnosis of a 
psychiatric disorder.  In June 1978, he was referred to 
Mental Health Center Services for "admin. problems" and 
unit interpersonal conflicts that were affecting his job 
performance and family relations.  But, there are no mental 
health treatment records following this referral.  The report 
of the January 1979 examination given prior to his separation 
from military service indicates his psychiatric evaluation 
was normal.

A review of the evidence indicates the veteran was first 
treated for psychiatric problems in 1994.  He was treated at 
Psychotherapy Services of Greenville for PTSD and depression 
in 1994 and 1995 (see November 1997 from a social worker).  
An April 1994 record from Dr. Galvarino indicates he 
complained of flashbacks, and nightmares associated with 
being in Vietnam in 1972 and 1973.  He also said he was 
molested by his stepfather.  He was diagnosed with major 
depression and obsessive compulsive disorder.

A September 1997 VAOPT record indicates the veteran also 
complained of anxiety and a violent temper.  He believed his 
symptoms were associated with the trauma he experienced while 
participating in the Orphan Airlift in April 1975, and also 
while being placed on funeral detail for four months.  

In a March 1998 letter, a VA social worker (D.H.) indicated 
the veteran had symptoms associated with PTSD from his tour 
of duty in Vietnam.

A March 1999 VAOPT record indicates a computerized problem 
list noted the veteran had been diagnosed with PTSD with 
dysthymic disorder.  An August 1999 letter from Dr. Earle of 
the VA Medical Center (VAMC) in Greenville states the veteran 
was disabled due to PTSD.

At the May 1999 hearing, the veteran said he was in Saigon 
for two or three weeks during Operation Orphan Airlift (Hr'g. 
Tr., pg. 4).  He said he took children away from their 
parents and loaded them like firewood.  Id.  He said the 
parents who did not want to give up their children were shot 
by the Americans.  Id.

The veteran submitted various statements from his wife and 
friends stating that they believed he had symptoms of PTSD, 
including sleeping difficulties, nightmares, irritability, 
and depression.  They also said he was a loner and had 
difficulty keeping steady employment.  (See September 1998 
statement by B.LD., October 1998 statement by T.B., April 
1999 statement by his wife, September 1999 statement by 
S.G.). 

The reports of August 2002 and February 2006 VA examinations 
indicate the veteran reported his alleged stressor in service 
to be associated primarily with Operation Orphan Airlift.  As 
noted by the VA examiner, Dr. Atkins, the details surrounding 
this operation as reported by the veteran were inconsistent 
and not credible.  Dr. Atkins believed the veteran was 
malingering and did not meet the criteria for a diagnosis of 
PTSD.  Specifically, the doctor noted the veteran made no 
mention of having to kill parents, as was discussed in an 
earlier statement by him.  During the February 2006 
examination, he said no one was harmed except that he 
recalled seeing children on the side of the road stabbed by 
bayonets.  He had not reported this previously, but instead 
said he saw babies lying on the side of the road and was told 
by a bus driver that the North Vietnamese Army would bayonet 
them to death when they arrived.  He also gave conflicting 
information regarding a plane crash.  At the August 2002 VA 
examination, he said the plane crashed just behind the plane 
he was in, but at the February 2006 examination, he said he 
flew over the plane crash.  He also did not mention previous 
reports of seeing G.I. bodies being loaded into a plane .  In 
August 2002, he said Vietnamese civilians were shot for 
trying to enter the airfield, but at the February 2006 
examination, he said he only heard gunfire in the distance 
and was not directly exposed.  

Dr. Atkins believed, to a reasonable degree of medical 
certainty, the veteran was malingering mental illness to try 
to obtain compensation.  This was based on multiple 
inconsistences between the veteran's own written self-reports 
of alleged traumatic stressors and reports given during the 
evaluations.  He also denied any problems with alcohol or 
drug use despite a clear history of these problems in his 
medical records.  

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting Dr. Atkins' 
opinion over Dr. Earle's and the VA social worker's.

Dr. Atkins' conclusion that the veteran does not meet the 
criteria for PTSD and is malingering to obtain compensation 
is based on a review of the entire claims file, including 
treatment records from Dr. Earle and an examination of the 
veteran.  For this reason, this opinion is especially 
probative.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  

Dr. Earle, on the other hand, did not give the underlying 
reasons and bases for his opinion that the veteran met the 
criteria for a diagnosis of PTSD.  Furthermore, his opinion 
and the VA social worker's opinion were at least partially 
based on the veteran's false report that he had a tour of 
duty in Vietnam.  This, in fact, was not the case.  Since 
these medical opinions were at least partially predicated on 
an inaccurate premise, namely, that the veteran served a tour 
of duty in Vietnam, the opinions decline in probative value 
as a consequence.  See Reonal v. Brown, 5 Vet. App. 458, 494-
95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related 
by the veteran or someone else).

Even assuming the veteran met the criteria for a diagnosis of 
PTSD, although the Board does not concede this fact, there is 
still no credible evidence corroborating the veteran's 
alleged stressors during Operation Orphan Airlift.  The 
articles and Internet research he provided overwhelmingly 
indicate this was a positive effort and experience.  An 
article about the history of the Presidio indicates all the 
orphans from Vietnam were housed, clothed, fed, medical 
treated, and placed into the civilian community within a 
month.  Another article entitled "First Flight from Saigon" 
describes the tremendous outpouring of support for these 
orphans who were rescued from a war-torn nation.  Another 
article describes an unfortunate plane crash outside Saigon 
in which 248 Vietnamese orphans aboard were killed, but there 
is no evidence the veteran was at the scene of this crash.

The most probative evidence of record indicates the veteran 
does not meet the criteria for a diagnosis of PTSD.  So the 
claim for service connection for PTSD must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


